Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 1, 2, and 17-20 under 35 U.S.C. 103 as being obvious over the combination of D’Orazio et al., Liu et al. and Benvenuti et al.  is withdrawn in view of the claim amendments in the Response of June 13, 2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Newly amended claim 1 recites that the kit comprising a conditional medium which includes BP, a basic medium and two or more of rosiglitazone, insulin, 3-isobutyl-1-methylxanthine and dexamethasone. The amendment changes the kit from one having two components, (1) a conditional medium + two or more of rosiglitazone, insulin, 3-isobutyl-1-methylxanthine and dexamethasone; and (2) BP to a kit with a single component: a conditional medium, + two or more of rosiglitazone, insulin, 3-isobutyl-1-methylxanthine and dexamethasone + BP.
This amendment is not supported, either explicitly or implicitly, by the original disclosure.  The original disclosure teaches that there are at least two components in the kit.  The kit is repeatedly and consistently described as having two components, labeled (1) and (2) – a conditional medium and BP.  (paras. [0010], [0027], [0030], [0031], original claim 1).  Component (1) includes a basic medium and subcomponents/ingredients rosiglitazone and/or insulin and/or 3-isobutyl-1-methylxanthine and/or dexamethasone. (paras. [0028], [0029].  The disclosure contemplates that the subcomponents of component (1) could be independently packaged and stored separately from one another.  (paras. [0030], [0031], [0032]).  The disclosure does not contemplate, suggest or specify that the kit can be a single component that contains a basic medium, the subcomponents that induce differentiation and BP; rather the kit is only addressed as having two components.  (paras. [0010], [0027], [0030], [0031], original claim 1).  
The disclosure does indicate that “when using the kit…there is no particular limitation for the order to formulate and mix each component” and that each subcomponent could be mixed with the BP simultaneously.  (para. [0032]). This is the only place in the disclosure where a mixture containing all of the components is present. However, this disclosure does not support a kit where components (1) and (2) are not separate components.  The necessary chronological order disclosed is that the kit having components (1) and (2) is present and the components can be mixed in any order. The disclosure does not indicate, suggest or imply that this mixture can then be made into the kit; rather, once mixed, the composition is no longer in a kit, but ready for usage.  
There is not explicit support for a kit which includes only one component, and there is also no implicit support for such a kit because the only time the elements of the kit are discussed, they are described as two components.  Component (2) is always BP and component (1) is always the conditional medium.  (paras. [0010], [0027], [0030], [0031], original claim 1).  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632